         Case 1:13-cr-00958-JMF Document 15 Filed 07/29/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                  :

                  -v-                     :     [Proposed] ORDER

Elkin Ovidio Posada-Hincapie,             :     13 Cr. 958 (JFM)

                         Defendant.       :

- - - - - - - - - - - - - - - - - -X

            WHEREAS an application has been made by the Government,

by and through Assistant United States Attorney Gillian Grossman,

and with the consent of the defendant, by and through his counsel,

for an exclusion of time under the Speedy Trial Act, 18 U.S.C.

                                     November 9, 2020
§ 3161, from August 10, 2020, until ___________________, 2020; and

            WHEREAS the Court finds that the ends of justice served

by granting a continuance outweigh the best interests of the public

and the defendant in a speedy trial, because the continuance will

allow the parties to discuss a possible pretrial resolution; it is

hereby
         Case 1:13-cr-00958-JMF Document 15 Filed 07/29/20 Page 2 of 2


              ORDERED    that   the    pretrial        conference    is   ADJOURNED

to    November   9,     2020,   at   2:30       p.m.   The   time   between   August

10,    2020            November 9
              and ___________________,             2020, is excluded under the

Speedy Trial Act, 18 U.S.C. § 3161(h).




Dated:    New York, New York

           July 29, 2020
          _____________, 2020


                                       _________________________________
                                       THE HONORABLE JESSE M. FURMAN
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF NEW YORK




                                            2
